Name: Commission Regulation (EEC) No 1371/89 of 19 May 1989 amending Regulations (EEC) No 1561/70, (EEC) No 1562/70 and (EEC) No 55/72 regarding the disposal of nectarines withdrawn from the market for processing into alcohol
 Type: Regulation
 Subject Matter: trade policy;  plant product;  marketing;  food technology
 Date Published: nan

 20. 5 . 89 Official Journal of the European Communities No L 137/21 COMMISSION REGULATION (EEC) No 1371/89 of 19 May 1989 amending Regulations (EEC) No 1561/70 , (EEC) No 1562/70 and (EEC) No 55/72 regarding the disposal of nectarines withdrawn from the market for processing into alcohol THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 11 19/89 (2), and in particular Article 21 (4) thereof, Whereas pursuant to Article 21 ( 1 ) (b) of Regulation (EEC) No 1035/72, nectarines that have been subject to intervention may, like peaches, be disposed of for processing into alcohol ; whereas the necessary detailed rules for application should be laid down by adapting the provisions of Commission Regulation (EEC) No 1561 /70 of 31 July 1970 laying down conditions for awarding contracts for distilling operations in respect of certain fruit withdrawn from the market (3), as last amended by Regulation (EEC) No 1632/84 (4), and Commission Regulation (EEC) No 1562/70 of 31 July 1970 laying down conditions for the supply to the distilling industries of certain fruit withdrawn from the market^5), as last amended by Regulation (EEC) No 1632/84, and Commission Regulation (EEC) No 55/72 of 10 January 1972 laying down conditions for inviting tenders for the disposal of fruit and vegetables withdrawn from the market (*), as last amended by Regulation (EEC) No 1632/84 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, 1 . Article 7 ( 1 ) is replaced by the following : ' 1 . The agencies appointed by the Member States for supplying apples, pears, peaches and nectarines withdrawn from the market to the distillation industries are listed in the Annex.' ; 2. The following indent is added to the second subparagraph of Article 9 :  for nectarines, from 1 June 1989'. Article 2 Regulation (EEC) No 1562/70 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 The supply to the distilling industry of apples, pears, peaches and nectarines withdrawn from the market shall be carried out by the agency appointed by the Member State concerned either by a standing invitation to tender or by public auction.' ; 2. In the first indent of the second subparagraph of Article 9, 'nectarines' is added after 'peaches' ; 3 . The following indent is added to the second subparagraph of Article 14 : '  to nectarines, from 1 June 1989'. Article 3 Regulation (EEC) No 55/72 is hereby amended as follows : 1 . Article 1 (b) is replaced by the following : '(b) supply to the distilling industry : apples, pears, peaches and nectarines which have been withdrawn from the market.' ; 2 . In the first indent of the second subparagraph of Article 7, 'nectarines' is added after 'peaches'. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1561 /70 is hereby amended as follows : ('). OJ No L 118, 20 . 5. 1972, p. 1 . (J) OJ No L 118, 29 . 4. 1989, p. 12. (3) OJ No L 169, 1 . 8 . 1970, p. 63. ( «) OJ No L 154, 9. 6. 1984, p. 25. (*) OJ No L 169, 1 . 8 . 1970, p. 67. ( «) OJ No L 9, 12. 1 . 1972, p. 1 . No L 137/22 Official Journal of the European Communities 20 . 5 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission